DETAILED ACTION
This action is in response to communication(s) filed on 3/10/2020
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 9, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0085594) in view of Shatzkamer (US 2014/0317293) in view of Lucovsky et al. (US 2011/0265168).

Regarding claim 1, Wang discloses a context mapping policy engine, comprising: 
one or more processors; 
a communications interface with a virtualized network containing network enabled devices of a first device type and network enabled devices of a second device type; 
at least one computer-readable storage device having stored thereon computer readable instructions for managing network-enabled devices, wherein execution of the computer readable instructions by the one or more processors causes the processors to perform operations comprising: 
receiving, from a context mapping policy function integrated in a network load balancer, status data reflecting a quantity of network-enabled devices of the first device type being handled by a first specialized virtual machine, the first specialized virtual machine including functions required for handling the first device type and lacking functions required for handling the second device type (see Wang; [0090]; at 1011, VTS 1030 sends a "VTS Registration" message to VTM 1040 to register itself and its physical resources. This VTS Registration message includes any of several parameters. Among these are information representing the, resource types and resource attributes of each type that VTS 1030 manages and/or can provide, a lifetime of each type of resource, a volume of each type of resource, a granularity of each type of resource with which VTS 1030 can create virtual resource, a response time for creating each type of resource, a maximum number of virtual resources that each type of resource can support).
	However, the prior art does not explicitly disclose the following:
determining that additional network capacity is needed for handling the first device type; and
based on the determining that additional network capacity is needed, instantiating a third specialized virtual machine including functions required for handling the first device type and lacking functions required for handling the second device type.
	Shatzkamer in the field of the same endeavor discloses techniques for providing a web-based portal for purchase and point-and-click deployment of third-party virtualized network functions.  In particular, Shatzkamer teaches the following:
determining that additional network capacity is needed for handling the first device type (see Shatzkamer; [0031]; any virtualized VNF (e.g., 58b) can send an alert to a reporting module (80 of FIG. 3) indicating a need for more resources based on the interdependency indicator identifying to the virtualized VNF 58 (and/or any other resource polling the virtualized VNF 58) that it is interdependent with other VNFs, enabling the orchestrator 12 to request the OSS/BSS module 32f for a coordinated capacity increase for all the VNFs 58a, 58b, 58c, 58d, and 58e in the service chain, or any other VNF providing support for the service chain); and
based on the determining that additional network capacity is needed, instantiating a third specialized virtual machine including functions required for handling the first device type and lacking functions required for handling the second device type (see Shatzkamer; [0059]; in operation 104 the orchestrator 12 (e.g., the server reporting module 80 of FIG. 3) can receive an alert from an active VNF container. If in operation 106 the application decision making module 70 detects the alert is from an active VNF container having an interdependency indicator, the application decision making module 70 can coordinate the alert in operation 108 among the interdependent active VNF containers.  For example, if more resources are needed, the requirement for more resources can be increased multidimensionally across all the interdependent VNF containers for a coordinated increase in capacity. For example, if additional instantiation is needed for a given VNF container, a corresponding increase of capacity is initiated across the interdependent containers).
However, the prior art does not explicitly disclose transmitting from the context mapping policy engine to the context mapping policy function integrated in the network load balancer, an advertisement of the third specialized virtual machine for use in updating an internal mapping table of the network load balancer.
Lucovsky in the field of the same endeavor discloses techniques for providing a policy engine situated between the communications path of a cloud computing environment and a user of the cloud computing environment in order to comply with an organization's policies for deploying web applications in the cloud computing environment.  In particular, Lucovsky teaches the following:
transmitting from the context mapping policy engine to the context mapping policy function integrated in the network load balancer, an advertisement of the third specialized virtual machine for use in updating an internal mapping table of the network load balancer (see Lucovsky; [0029]; Once web application 125 has been successfully re-deployed by cloud controller 134, as a result of steps 514 to 518, router 136 will be automatically updated with new routing information to properly route requests to web application 125 which is now deployed on a different container VM on a different server (and therefore is associated with new network routing information)).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the prior with the teaching of Lucovksy in order to incorporate techniques for providing a policy engine situated between the communications path of a cloud computing environment and a user of the cloud computing environment in order to comply with an organization's policies for deploying web applications in the cloud computing environment.  One would have been motivated because the prior art inflexibility and limited choices makes adoption of current PaaS more suitable for small start-up companies than for sophisticated enterprise that need to address issues such as governance, security, privacy and higher levels of control over web applications (see Lucovsky; [0003])

Regarding claim 4, Wang-Shatzkamer-Lucovsky discloses the context mapping policy engine of claim 1, wherein the network-enabled devices utilize a service chain comprising a plurality of virtual functions and each virtual function comprises an additional context mapping policy engine (see Wang; [0096]; at 1019, VTS 1030 determines whether to accept or reject request 1018 based on context information contained in the request and sends a response to VTB 1020. If VTS 1030 does not have enough physical resources to meet request 1018's requirements, VTS 1030 may borrow resources from another VTS through direct interactions with that VTS).

Regarding claim 8, Wang-Shatzkamer-Lucovsky discloses the context mapping policy engine of claim 1, wherein the operations further comprise: 
receiving, from the context mapping policy function, data reflecting receipt of an initial message from a network-enabled device of a third device type not being handled by any instantiated specialized virtual machine (see Wang; [0096];  at 1019, VTS 1030 determines whether to accept or reject request 1018 based on context information contained in the request and sends a response to VTB 1020. If VTS 1030 does not have enough physical resources to meet request 1018's requirements, VTS 1030 may borrow resources from another VTS through direct interactions with that VTS); 
determining that a template exists for instantiating an additional specialized virtual machine for handling the third device type (see Wang; [0099]; a VTC may create certain virtual resources via a first VTB, but the requested virtual resources may not be able to be provided by a single VTS, and so must be provided by multiple VTSs. The exemplary virtualization split-and-merge process to address such a situation is illustrated in the signal flow of FIG. 11. Where there are multiple VTCs requesting virtual resources via the same VTB and the requested virtual resources can be potentially created at a single VTS, the requests may be merged. The exemplary virtualization merge-and-split process as shown in FIG. 12 may be used to address this situation); 
transmitting to a cloud orchestrator a request to retrieve the template for instantiating the additional specialized virtual machine (see Wang; [0098]; at 1021, VTS 1030 sends a context update message to VTM 1040 to update its context information such as remaining physical resources, changes to a charging rate, and any other changes. VTS 1030 may also generate a charging record for the created virtual resource and report the charging record to VTM 1040. At 1023, VTB 1020 sends a context update message to VTM 1040 to update its remaining physical resources, changes to a charging rate, and any other changes). 

Regarding claim(s) 9, 13, 17, and 18 do(es) not teach or further define over the limitation in claim(s) 1, 4, 8 and 1 respectively.  Therefore claim(s) 9, 13, 17 and 18 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 4, 8 and 1 respectively.

Claims 2, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (US 2016/0085594) in view of Shatzkamer (US 2014/0317293) in view of Lucovsky et al. (US 2011/0265168) in view of Clernon (US 2017/0187807).

Regarding claim 2, Wang-Shatzkamer-Lucovsky discloses the invention substantially, however the prior art does not explicitly disclose the context mapping policy engine of claim 1, wherein the context mapping policy function integrated in the network load balancer determines that the network-enabled devices are of the first device type using at least one device identifier selected from the group consisting of a MAC address, an international mobile subscriber identity (IMSI), an international mobile station equipment identity (IMEI), a mobile station international subscriber directory number (MSISDN) and a dynamically assigned device identifier. 
Clernon in the field of the same endeavor discloses techniques for installation of an IoT device in which the installation includes to store Internet of Things (IoT) management information, which includes IoT device information of the IoT device; upload the IoT management information to a network device in response to the storing of the IoT management information; store the IoT management information at the IoT device in response to the upload; present a map of the location; receive a designation of a location point on the map that indicates where the IoT device is to be installed; determine whether the IoT device is to be updated; update the IoT device in response to a determination that an update for the IoT device is available; calibrate one or more sensors of the IoT device; and configure the IoT device to transmit IoT data to another network device.  In particular, Clernon teaches the following:
wherein the context mapping policy function integrated in the network load balancer determines that the network-enabled devices are of the first device type using at least one device identifier selected from the group consisting of a MAC address, an international mobile subscriber identity (IMSI), an international mobile station equipment identity (IMEI), a mobile station international subscriber directory number (MSISDN) and a dynamically assigned device identifier (see Clernon; [0048]; IoT device information field 224 stores various instances of data pertaining to IoT device 130. For example, IoT device information field 224 may store data that indicates the make and model of IoT device 130, an equipment identifier (e.g., an IMEI, a bar code, a serial number, a Federal Communications Commission (FCC) identifier, etc.), a firmware or software version installed on IoT device 130, a MAC address, security credentials, location information of IoT device 130, the number and type of sensors included with IoT device, whether a sensor has been calibrated, etc). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the prior art with the teaching of Clernon in order to incorporate techniques for installation of an IoT device.  One would have been motivated because depending on the IoT device, IoT provisioning of the IoT device can present certain challenges and may result in unnecessary man hours being spent before the IoT device can provide the data for use (see Clernon; [0001]). 
 
Regarding claim(s) 10 and 19, do(es) not teach or further define over the limitation in claim(s) 2 respectively.  Therefore claim(s) 10 and 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 2 respectively.

Claims 3, 5-7, 11-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0085594) in view of Lucovsky et al. (US 2011/0265168) in view of Yang et al. (US 2016/0261727).

Regarding claim 3, Wang-Shatzkamer-Lucovsky discloses the invention substantially, however the prior art does not explicitly disclose the context mapping policy engine of claim 1, wherein the virtualized network comprises at least one general purpose virtual machine for handling devices types other than the first device type and the second device type. 
	Yang in the field of the same endeavor discloses techniques for a database stream switchover from one data center to another with notification at each component.  In particular, Yang teaches the following:
wherein the virtualized network comprises at least one general purpose virtual machine for handling devices types other than the first device type and the second device type (see Yang; [0134]; the system can then instruct the VM as to what kind of machine it will act as, and installs additional software on the VM to configure the VM as a special-purpose VM. The special-purpose VM can then be used for one or more specific jobs) and at least one general purpose virtual machine for handling other device types (see Yang; [0133]; VMs can be general VMs, which can be repurposed by the system at any time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the prior art with the teaching of Yang in order to incorporate techniques for a database stream switchover from one data center to another with notification at each component.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim 5, Wang-Shatzkamer-Lucovsky-Yang discloses the context mapping policy engine of claim 4, wherein the virtualized network further comprises a context mapping policy orchestrator plugin within a context of a cloud orchestrator in the virtualized network, the operations further comprising: 
by the context mapping policy orchestrator plugin, coordinating life cycles of specialized virtual machines in each of the plurality of virtual functions in the service chain (see Yang; [0134]; When the jobs are completed, instead of the VM being taken down, it can be assigned a new role. The system can load software onto the VM to configure it as a different type of special-purpose VM, thereby repurposing the VM. This repurposing can provide the rebalancing of resources based on load balancing considerations and requirements at any stage. A load can be reallocated via repurposing based on the capacity of the resources). 

Regarding claim 6, Wang-Shatzkamer-Lucovsky-Yang discloses the context mapping policy engine of claim 5, wherein the operations further comprise: 
by the context mapping policy orchestrator plugin, repurposing a general purpose virtual machine for use as a fourth specialized virtual machine including functions required for handling the first device type and lacking functions required for handling the second device type (see Yang; [0133]; VMs can be general VMs, which can be repurposed by the system at any time. The VMs can be repurposed when coordination is being performed as a new cluster is being started up, and the VMs can be repurposed to change one resource to another without deleting the VM). 

Regarding claim 7, Wang-Shatzkamer-Lucovsky-Yang discloses the context mapping policy engine of claim 6, wherein the operations further comprise: 
receiving from the context mapping policy orchestrator plugin a communication for configuring rules for instantiating new specialized virtual machines (see Yang; [0134]; the system can then instruct the VM as to what kind of machine it will act as, and installs additional software on the VM to configure the VM as a special-purpose VM. The special-purpose VM can then be used for one or more specific jobs). 

Regarding claim 11, Wang-Shatzkamer-Lucovsky-Yang discloses the method of claim 10, further comprising: by the context mapping policy engine, receiving from an operator a mapping of device identifiers to specialized virtual machines (see Yang; [0131]; there is a specific correlation ID sitting in the payload of the message that is coming back to the task manager from the guest agent. The correlation ID corresponds to the guest agent, and the task manager can correlate the message with the guest agent and determine that the guest agent is up and running. In this respect, the task manager is able to identify which guest agent a handshake is occurring on. When handling multiple nodes for a specific cluster, the task manager can identify which node corresponds to a handshake, thus identifying which node is ready, and which node the task manager can move to the next step). 

Regarding claim(s) 12 and 20 do(es) not teach or further define over the limitation in claim(s) 3 respectively.  Therefore claim(s) 12 and 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 3 respectively.

Regarding claim(s) 14, 15, and 16 do(es) not teach or further define over the limitation in claim(s) 5, 6, and 7 respectively.  Therefore claim(s) 14, 15, and 16 is/are rejected for the same rationale of rejection as set forth in claim(s) 5, 6, and 7 respectively.


Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456